Citation Nr: 1619028	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-47 046A	)	DATE
	)
	)


THE ISSUE

Whether a March 17, 1980, decision by the Board of Veterans Appeals that denied service-connection for Leber's optical atrophy may be revised on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Ralph J. Bratch, attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976.

This matter arises as an exercise of original jurisdiction of the Board of Veterans Appeals (Board) under 38 U.S.C.A. § 7111.  In a motion dated in November 2010, the Veteran, by his prior attorney, alleged CUE in a March 17, 1980, Board decision that affirmed a June 1978 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service-connection for Leber's optic atrophy. 

The Veteran contends that there was CUE in the March 17, 1980, Board decision which denied service-connection for Leber's optic atrophy.  That decision also denied service-connection for multiple sclerosis on the basis that the Veteran did not have the disease.  It is not claimed that there was error in the denial of service-connection for multiple sclerosis.  Moreover, there was no evidence at the time of the Board's decision to confirm a diagnosis of multiple sclerosis.  Therefore, the record does not raise the issue and the denial of service-connection for multiple sclerosis need not be discussed at this time. 

The Board initially denied the Veteran's motion in a July 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC), which affirmed the Board's denial in a June 2013 decision.  The Veteran subsequently appealed CAVC's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit vacated and remanded the CAVC decision in November 2014.  CAVC in turn remanded the decision to the Board in an initial July 2015 memorandum decision that was subsequently vacated and in a subsequent memorandum decision in August 2015.

A claim to reopen has also been filed on behalf of the Veteran.  This claim has been denied by the RO and the Veteran has initiated an appeal.  This appeal is not within the jurisdiction of the Board and will not be discussed further.


FINDING OF FACT

The record does not reveal the kind of error of fact or law in the Board's March 17, 1980, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.

CONCLUSION OF LAW

The criteria for revision or reversal of the March 17, 1980, decision of the Board on the basis of CUE are not met.  38 U.S.C.A. §§ 501, 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, by representation, contends that there was CUE in the March 17, 1980, Board decision which denied service-connection for Leber's optic atrophy.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, such notice and assistance is not required because the issue presented involves a motion for review of a prior final Board decision on the basis of CUE. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Clear and Unmistakable Error (CUE)

Challenges to decisions of the Board are permitted based on the grounds of CUE. 38 U.S.C.A. § 7111.  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion, or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a),(c); 38 C.F.R. §§ 20.1400-1411. 

A CUE motion is not an appeal.  Therefore, with certain exceptions, it is not subject to regulations that pertain to the processing and disposition of appeals.  See 38 C.F.R. § 20.1400.  In addition, neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions for reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE claims.  38 C.F.R. § 20.1411. 

The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the pleading requirements, and must be dismissed without prejudice.  Id.  That is not the case here.  As discussed below, the Veteran's attorney has submitted a 6 page motion with attachments, which provides a detailed assertion of very specific claimed errors. 

CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a). A successful claim for CUE requires a showing that the error was "outcome determinative."  See Bustos v. West, 179 F.3d. 1378, 1381 (Fed. Cir. 1999).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a). 

By regulation, there are certain enumerated examples of situations that are not considered CUE which include:  1) changed diagnosis (new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision); 2) duty to assist (VA's failure to fulfill the duty to assist); 3) evaluation of evidence (disagreement as to how the facts were weighed or evaluated); and 4) change in interpretation (CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation).  38 C.F.R. § 20.1404.  This regulatory authority was promulgated with the intent to adopt the CUE standard as set forth by the Court in previous decisions on RO CUE claims.  See 63 Fed. Reg. 27534, 27536  (1998).  The Board may therefore rely on the prior precedential decisions of the Court as to what exactly constitutes a valid claim of CUE.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When determining service connection, a presumption of soundness ordinarily applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d at 1096.

As explained in the August 2015 CAVC decision, the Federal Circuit has determined that undebatable error existed in the March 1980 Board decision, specifically in its conclusion that Leber's optical atrophy is congenital defect not eligible for service connection.  The Federal Circuit determined that Leber's optical atrophy is not a congenital defect but rather a congenital disease capable of progression for which service connection may be established.  The issue remaining before the Board is thus limited to whether this error manifestly changed the outcome of the claim based on the evidence before the Board in March 1980.  To the extent the Veteran makes additional allegations of CUE, the Board finds that the portion of its July 2011 decision addressing these allegations stands.  Furthermore, as neither the Federal Circuit nor CAVC found error regarding the factual background as described in the Board's July 2011 denial of the Veteran's motion, the below analysis is based on the facts as summarized in the July 2011 decision.

The Board finds that its error in its March 17, 1980, decision does not compel the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  As an initial matter, the Board notes that when the claim was initially decided by the Board, the presumption of soundness applied to the Veteran's claim.  However, the Federal Circuit's determination that Leber's optic atrophy is a congenital disease means that the Veteran's diagnosis constitutes clear and unmistakable evidence that the disability preexisted service, and that the presumption of soundness is rebutted.  However, the Board further finds that clear and unmistakable evidence existed at the time of the March 1980 showing that the Veteran's optic atrophy had not been aggravated (chronically worsened) during service.  Full service treatment records were unable to be located, but the record did contain an August 1976 separation examination, at which time the Veteran's distance vision was recorded as 20/20 in both eyes.  When the Veteran was hospitalized in April 1977, he reported that his blurred vision began subsequent to separation from service, in November 1976; though he subsequently represented to VA that his vision problems began in service.  A November 1978 medical opinion stated that the Veteran's diagnosis implied a "fixed, unchanging subnormal vision."  Thus, absent the error in the March 17, 1980, decision regarding the nature of Leber's optic atrophy and how it relates to the presumption of soundness, the conflicting statements from the Veteran coupled with his normal vision noted at separation would have been construed by the Board as clear and unmistakable evidence against aggravation.  This is because all of the competent and credible evidence - then as now - shows that there was no in-service aggravation (chronic worsening) of the Leber's optic atrophy.  For these reasons, the Board finds that its error in its March 17, 1980, decision does not compel the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error, and his motion for CUE is therefore denied.


ORDER

The Veteran's motion to revise the March 17, 1980, decision by the Board that denied service-connection for Leber's optical atrophy on the basis of clear and unmistakable error, is denied.



                       ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



